Citation Nr: 1039105	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
dysthymic disorder, depression and obsessive-compulsive disorder.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1970, with service in the Republic of Vietnam from February 1969 
to January 1970.  His awards include a Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

In December 2009, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD and referred the issue 
of service connection for a psychiatric disorder, other than 
PTSD, to the RO for appropriate action.  The Veteran appealed the 
Board's December 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court) which, pursuant to a July 
2010 Joint Motion for Remand, vacated the Board's December 2009 
decision and remanded the case for compliance with the terms of 
the Joint Motion.  

As noted on the title page, the Board has recharacterized the 
issue entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, dysthymic disorder, 
depression and obsessive-compulsive disorder.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the July 2010 Joint Motion for Remand, the Board was 
instructed to provide adequate reasons and bases with respect to 
the December 2009 decision, in which the Board referred the claim 
of entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  The Board finds however, that there 
is a further VA duty to assist the Veteran in developing evidence 
pertinent to his claim for service connection for an acquired 
psychiatric disorder, to include PTSD, dysthymic disorder, 
depression and obsessive-compulsive disorder.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Veteran's service awards and decorations, in particular a 
Combat Action Ribbon, indicates his service was reflective of 
combat participation.  See generally Army Regulation 672-5-1, 40.  
As such, this provides corroborating evidence of the claimed in-
service stressors, namely, exposure to combat in Vietnam.  In 
addition, as the evidence of record supports a finding that the 
Veteran was engaged in combat during his active duty service, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
for application in this case.  Thus, the Board accepts the 
Veteran's statements regarding his combat service in Vietnam as 
credible satisfactory lay evidence.

The Board notes that private and VA medical records reflect 
current diagnoses of PTSD, dysthymic disorder, depression, major 
depression, depressive disorder, anxiety and obsessive-compulsive 
disorder.  In VA examinations dated June 2002, August 2004 and 
March 2009, the Veteran was diagnosed with dysthymic disorder and 
dysthymia.  The March 2009 VA examiner noted that the results of 
psychometric testing and the Veteran's demeanor during the 
clinical interview were not consistent with the Veteran's verbal 
description of current symptoms and their severity and it was not 
possible to conclude that he had PTSD.  Also, at this time, the 
examiner did not furnish a nexus opinion with respect to the 
Veteran's diagnosed dysthymia and his active service and did not 
comment on the diagnoses of PTSD in the record.  

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for 
benefits based on PTSD encompasses benefits based on another 
acquired psychiatric disorder because the evidence developed 
during the processing of the claim indicated that the symptoms 
for which the claimant was seeking VA benefits may have been 
caused by another acquired psychiatric disorder.  Thus, the 
additional psychiatric disorders diagnosed in the private and VA 
medical records must be addressed.  As the March 2009 VA 
examination did not address the possibility of a medical nexus 
between a psychiatric disorder other than PTSD and the Veteran's 
military service, this issue must also be addressed in the new 
examination.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the verified in-
service stressful event (his combat service 
in Vietnam from February 1969 to January 
1970).  The RO/AMC must inform the VA 
examiner of the verified in-service stressful 
event (his combat service in Vietnam from 
February 1969 to January 1970) and forward 
the claims file to that examiner for review 
in connection with the examination.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file, 
to include a copy of this remand.  The 
psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to the 
verified in-service stressful event (i.e. his 
combat service in Vietnam from February 1969 
to January 1970)?  The examiner is asked to 
comment on the previous diagnoses of PTSD in 
the record, made by both private and VA 
physicians.  

b.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD had its onset during service?

c.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; if 
so, please specify the diagnosis (or 
diagnoses).  If so, is it at least as likely 
as not (50 percent or greater probability):  
(1) that any current diagnosis of an acquired 
psychiatric disorder, other than PTSD, had 
its onset during service; or, (2) that such a 
disorder caused by any event or incident that 
occurred during service, to include any 
verified in-service stressor events (his 
combat service in Vietnam from February 1969 
to January 1970); or, (3) that such a 
disorder manifested within the year following 
the Veteran's discharge from service in July 
1970?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility. Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation. 
"More likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth. The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

